DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is the claimed apparatus modified by the function of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Mundarath et al. (US 2014/0044215 A1) in view of Sato et al. (US 2011/0227628 A1).

Mundarath discloses a method of reducing the Instantaneous to Average Power Ratio, IAR, of a transmitter system, comprising the steps of: 
receiving an input digital signal comprising a plurality of samples (sample block 606 receives from summing unit 604 a combination of each transmit signal processing path processes multiple carriers with separate carrier signal processing modules 601-603 which generate shaped baseband transmission signals which are then multiplied by a corresponding complex carrier signal , para. 0048); 
extracting magnitude information for each of the plurality of samples (Kx peak estimation block 622 find the signal area of interest having the largest peak to average power ratio, para. 0050); 
selecting a plurality of samples whose magnitude exceeds a predefined threshold (1x true peak area selection block 623 selects of the true park area may be based on one or more predetermined signal parameter, such as for power level above a threshold, para, 0051); 
sorting, by magnitude, the selected plurality of samples (the second level search block 630 may use brute force sorting technique starts with a first pass to sort or order local peaks in the signal block by size, para. 0054); and 
selecting from the sorted plurality of samples, only those samples having a spacing more than a first predefined spacing (a second pass is performed to select the N largest local peaks that are spaced apart from one another by a minimum specific peak separation distance, para. 0054).

However, in the same field of endeavor, Sato discloses a power limiting circuit in figure 1 with a power limiting circuit with a complex ( FIR) filter section 15 that imposes a band limitation on the weighted peak signal output from the coefficient selection section 14, a filter coefficient calculation section 16 that calculates coefficients of the complex filter section 15, a delay adjustment section 17 that delays another of the branched input signals by a delay of processing from the maximum value prediction filter section 11 to the complex filter section 15, and a subtraction section 18 that subtracts the band-limited peak signal, which is an output of the complex filter section 15, from the other of the branched input signals which is subjected to delay adjustment by the delay adjustment section 17, para, 0048.
It is desirable to have the cancel waveform is filter by a FIR filter before input to the differential summer 660 and subtracting the output of the selected sorted plurality of samples from a delayed version of the input digital signal to produce an output signal because it band limit the peak signal and reduces deterioration to the transmission spectrum, para. 0056.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Sato in the method of Mundarath for the benefit of reduces deterioration to the transmission spectrum.
(2) Regarding claim 5:

receiving an input digital signal comprising a plurality of samples (sample block 606 receives from summing unit 604 a combination of each transmit signal processing path processes multiple carriers with separate carrier signal processing modules 601-603 which generate shaped baseband transmission signals which are then multiplied by a corresponding complex carrier signal , para. 0048); 
extracting magnitude information for each of the plurality of samples (Kx peak estimation block 622 find the signal area of interest having the largest peak to average power ratio, para. 0050); 
selecting a plurality of samples whose magnitude exceeds a predefined threshold (1x true peak area selection block 623 selects of the true park area may be based on one or more predetermined signal parameter, such as for power level above a threshold, para, 0051); 
sorting, by magnitude, the selected plurality of samples (the second level search block 630 may use brute force sorting technique starts with a first pass to sort or order local peaks in the signal block by size, para. 0054); and 
selecting from the sorted plurality of samples, only those samples having a spacing more than a first predefined spacing (a second pass is performed to select the N largest local peaks that are spaced apart from one another by a minimum specific peak separation distance, para. 0054).
Mundarath fails to disclose the cancel waveform is filter by a FIR filter before input to the differential summer 660 and subtracting the output of the selected sorted 
However, in the same field of endeavor, Sato discloses a power limiting circuit in figure 1 with a power limiting circuit with a complex ( FIR) filter section 15 that imposes a band limitation on the weighted peak signal output from the coefficient selection section 14, a filter coefficient calculation section 16 that calculates coefficients of the complex filter section 15, a delay adjustment section 17 that delays another of the branched input signals by a delay of processing from the maximum value prediction filter section 11 to the complex filter section 15, and a subtraction section 18 that subtracts the band-limited peak signal, which is an output of the complex filter section 15, from the other of the branched input signals which is subjected to delay adjustment by the delay adjustment section 17, para, 0048.
It is desirable to have the cancel waveform is filter by a FIR filter before input to the differential summer 660 and subtracting the output of the selected sorted plurality of samples from a delayed version of the input digital signal to produce an output signal because it band limit the peak signal and reduces deterioration to the transmission spectrum, para. 0056.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to employ the teaching of Sato in the apparatus of Mundarath for the benefit of reduces deterioration to the transmission spectrum.

Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Naito (US 2004/0090283 A1) discloses an amplitude limiting apparatus and multi-carrier signal generating apparatus.
Soler Garrido (US 2011/0228872 A1) discloses a method and apparatus for crest factor reduction.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        4/15/2021